Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered December 20, 2005, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly granted the property defendant’s motion for summary judgment for lack of evidence to support plaintiffs’ theory, as argued in counsel’s affirmation, that the security guards had created a dangerous situation by ejecting from the apartment complex two nonresident teenagers who were threatening a younger boy (Zuckerman v City of New York, 49 NY2d 557 [1980]). Concur—Saxe, J.P., Williams, Buckley, Catterson and Malone, JJ.